                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A          § CIVIL ACTION 6:20-CV-1167-ADA
BRAZOS LICENSING AND                 §
DEVELOPMENT,                         §
                                     §
        Plaintiff,                   §
                                     § PATENT CASE
v.                                   §
                                     §
SALESFORCE.COM, INC.,                §
                                     §
        Defendant.                   § JURY TRIAL DEMANDED



     RESPONSE OPPOSING SALESFORCE’S RULE 12(b)(6) MOTION TO DISMISS
                                         INTRODUCTION

        The Court should deny Salesforce.com, Inc.’s (“Salesforce”) motion to dismiss under § 101

as premature and as raising disputed issues of material fact, which preclude granting a motion on

the pleadings. Given the futility of the motion, however, the Court may be inclined to consider the

motion on the merits, even if only to deny the motion with prejudice and thereby avoid unnecessary

briefing and expenditure of Court resources later (e.g., sometime after claim construction is

complete and discovery has open). Accordingly, and notwithstanding the early stage of the

litigation, example fatal deficiencies of the merits of the eligibility challenges are identified herein.

        There is also no merit to Salesforce’s motion to dismiss WSOU’s indirect infringement

claims. First, WSOU need not allege “pre-suit knowledge,” as Salesforce erroneously insists,

because WSOU’s indirect-infringement claims seek damages only for post-suit indirect

infringement. Second, WSOU’s detailed allegations are more than sufficient to allege (a) the

specific intent required for induced infringement and (b) a substantial non-infringing use required

for contributory infringement. The complaints in the cases on which Salesforce relies bear no

resemblance to WSOU’s detailed complaint.

                              OVERVIEW OF THE ’827 PATENT

        The United States Patent and Trademark Office duly issued U.S. Patent No. 8,369,827

(“the ’827 patent”) in full compliance with Title 35 of the United States Code. Various

embodiments of the ’928 patent are generally directed toward technical improvements to a

Subscriber Profile Repository (SPR). Among other technical deficiencies of the art, the ’827 patent

states certain conventional approaches “do not specify any details associated with the Sp reference

point” and further “do not specify the SPR’s relation to any existing subscriber data base.” Id. at

1:49–56. The ’827 patent further recognizes that the art failed, for example, to provide a “method

for processing requests to the SPR” and “a system that can quickly resolve” such requests, where
the “system . . . is interoperable with different network devices and messages.” Id. at 1:57–62; see

also id. at 1:66–2:1 (recognizing a “present need for an SPR that is interoperable with different




                                                   1
network devices that can quickly resolve requests”). The ’827 patent characterizes certain

embodiments disclosed therein as addressing these and other example deficiencies of the art.

        Claim 1 of the ’827 patent is reproduced below:
                1. A method performed by a Subscriber Profile Repository (SPR)
        for determining a unique subscriber record from a set of subscription
        identifiers, the method comprising:
                receiving a message including at least one subscription identifier;
        for each subscription identifier of the at least one subscription identifier;
               determining whether the subscription identifier matches a
        subscriber record; and
               determining that the subscriber record is the unique subscriber
        record when each subscription identifier that matches the subscriber
        record matches an identical subscriber record.
’827 patent, 11:51–62 (claim 1).

                                        LEGAL STANDARD

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

3 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “In the Fifth

Circuit, motions to dismiss under Rule 12(b)(6) are viewed with disfavor and are rarely granted.”

ESW, *2 (citations and internal quotations omitted). “A claim cannot be dismissed under Rule

12(b)(6) unless the plaintiff would not be entitled to relief under any set of facts or any possible

theory that [it] could prove consistent with the allegations in the complaint.” Id. (citations and

internal quotations omitted). “In other words, it must appear beyond doubt that the plaintiff can

prove no set of facts in support of their claim entitling them to relief.” Id. (citations omitted); see

also Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).

        A properly issued patent is entitled to a presumption of validity, which extends to subject

matter eligibility, and which can only be overcome by clear and convincing evidence. Commil

USA, LLC v. Cisco Sys., Inc., 575 U.S. 632, 644 (2015); ESW Holdings, Inc. v. Roku, Inc., No.

6:19-CV-00044-ADA, 2019 WL 10303653, at *2 (W.D. Tex. May 13, 2019) (ESW). Further,

nothing in the Supreme Court’s opinion in Alice Corp. Pty. v. CLS Bank Int’l, 573 U.S. 208 (2014)


                                                    2
(Alice), or in any other judicial opinion, has changed the traditional Rule 12 standards in any way.

The Court must draw all reasonable inferences in favor of the non-movant and view all facts in the

light most favorable to the non-movant. In re Katrina Canal Breaches Litig., 495 F.3d 191, 205

(5th Cir. 2007) (quoting Martin K Eby Constr. Co. v. Dallas Area Rapid Transit, 369 F.3d 464,

467 (5th Cir. 2004)) (internal quotation marks omitted).

                                           ARGUMENT

I.     Salesforce’s § 101 eligibility challenge should be denied.

       A.      Salesforce’s § 101 eligibility challenge should be denied as premature.
       Under the applicable standards, the patent-eligibility challenges of the motion should be

denied; and the circumstances warrant denial with prejudice.

       The Federal Circuit has instructed that “[d]etermining patent eligibility requires a full

understanding of the basic character of the claimed subject matter.” MyMail, Ltd. v. ooVoo, LLC,

934 F.3d 1373, 1379 (Fed. Cir. 2019) (citing Bancorp Servs., LLC v. Sun Life Assurance Co. of

Can., 687 F.3d 1266, 1273–74 (Fed. Cir. 2012) (“[I]t will ordinarily be desirable—and often

necessary—to resolve claim construction disputes prior to a § 101 analysis, for the determination

of patent eligibility requires a full understanding of the basic character of the claimed subject

matter.”). The Circuit has further instructed that claim construction can itself affect a § 101

analysis. See, e.g., Aatrix, 882 F.3d at 1128.

       Citing the above authority, this Court stated its “general practice is to defer resolving § 101

related Rule 12(b) motions until after claim construction and after fact discovery opens.”

VideoShare, LLC v. Google LLC, No. 6-19-CV-00663-ADA, 2020 WL 6365543, at *5 n.2 (W.D.

Tex. May 4, 2020) (citing the reasoning in Slyce Acquisition Inc. v. Syte - Visual Conception Ltd.,

422 F. Supp. 3d 1191, 1206 (W.D. Tex. 2019), reconsideration denied, No. W-19-CV-00257-

ADA, 2020 WL 278481 (W.D. Tex. Jan. 10, 2020) (Slyce)). Applying the Court’s general practice

to the present facts, the motion can and should be denied as premature. Id. This is at least because




                                                 3
(1) claim construction disclosures and subsequent briefing have not even begun in this matter, and

(2) fact discovery has yet to open.

        Ignoring the Court’s clear articulation of its general practice, Salesforce attempts to shift

its burden to WSOU. Mot. 9‒10 n.1 (citation omitted). Citing only non-precedential authority,

Salesforce incorrectly suggests the burden rests with WSOU to “(1) identify for the Court claims

that need to be construed, and (2) explain how construction of such terms could affect the Court’s

analysis.” Id. WSOU has no such burden here. Salesforce not only improperly attempts to shift its

burden, but it also ignores, and does not deny, that its motion is premised on undefended factual

assertions and claim interpretations. For example, Salesforce offers the conclusory assertion that

“the request-processing method claimed in the patent amounts to the well-known, back-office

activity of matching a received identifier and a stored identifier – activities that can be readily

performed using pen and paper.” Mot. 3; cf. Berkheimer, 881 F.3d at 1369 (“Whether something

is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual

determination.”). Salesforce also offers the undefended assertions that the steps of claim 1 merely

recite “generic functions” and that “[t]he patent’s dependent claim recite additional generic

functionality.” Mot. at 4.

        Compounding its error, Salesforce overgeneralizes its undefended characterization of

claim 1 as allegedly representative of all the patentably-distinct claims 2‒21 of the ’827 patent. Id.

at 10 (“The remaining claims do not alter the eligibility analysis and are thus similarly ineligible.”).

Indeed, Salesforce underscores the premature nature of its motion by raising undefended factual

assertions, such as, for example, that the remainder of the claims 2‒21 merely recite “generic

hardware” or “generic functions.” Id. at 10‒11.
        B.      Salesforce’s § 101 Eligibility Challenge is Deficient on the Merits.
        Given Salesforce’s motion is premature, for the reasons explained above, the Court need

not presently consider the merits of Salesforce’s challenge to the presumptive subject-matter

eligibility of the duly issued ’827 patent. Nevertheless, the Court may be inclined to consider the




                                                   4
motion on the merits, if only to deny the motion with prejudice and thereby avoid unnecessary

briefing, at a later date, on what is clearly a futile theory of ineligibility.

        In Alice, the Supreme Court articulated a two-step framework “for distinguishing patents

that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-

eligible applications of those concepts.” 573 U.S. at 217. A court must first “determine whether

the claims at issue are directed to one of those patent-ineligible concepts” stated above. Id. If so,

the court then moves to the second step: determining whether the additional elements of each claim

represent an ‘“inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-

eligible application.” Id. at 221. As an independent basis for denial with prejudice, Salesforce fails

at the first step to establish any claim is directed to an abstract idea. While such failure renders the

second step unnecessary, yet another independent basis for denial with prejudice is that Salesforce

also fails to establish the lack of an inventive concept.

                1. Salesforce fails to prove claim 1 is directed to an abstract idea.
        Salesforce’s motion fails, under the first step of the Alice analysis, as lacking undisputed,

clear, and convincing evidence proving that claim 1 is directed to an abstract idea. “The abstract

idea exception prevents patenting a result where ‘it matters not by what process or machinery the

result is accomplished.’” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1312 (Fed.

Cir. 2016) (quoting O’Reilly v. Morse, 56 U.S. 62, 113 (1854)). As the Court is aware, it “‘must

be careful to avoid oversimplifying the claims’ by looking at them generally and failing to account

for the specific requirements of the claims.” Id. at 1313 (quoting In re TLI Communications LLC

Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016)). Thus, “a court must look to the claims as an

ordered combination, without ignoring the requirements of the individual steps,” and determine

“whether the claims in these patents focus on a specific means or method that improves the relevant

technology or are instead directed to a result or effect that itself is the abstract idea and merely

invoke generic processes and machinery.” Id. at 1313-14. During step one of the Alice analysis, it

is crucial to “articulate what the claims are directed to with enough specificity to ensure the step




                                                    5
one inquiry is meaningful,” because all patents “embody, use, reflect, rest upon, or apply laws of

nature, natural phenomena, or abstract ideas.” Thales Visionix Inc. v. United States, 850 F.3d

1343, 1347 (Fed. Cir. 2017); Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v.

Prometheus Labs., Inc., 566 U.S. 66, 71 (2012)).

       Contrary to the above authority, Salesforce grossly overgeneralizes claim 1 as allegedly

being directed to “the abstract idea of matching information in different databases.” Mot. 4.

Salesforce’s contrived abstraction should be rejected as (1) being untethered to what claim 1

actually recites and (2) overlooking what the ’827 patent asserts are specific improvements to

computer operation achieved by claimed teachings of the patent.

       Salesforce’s untethered abstraction (“matching information in different databases”) does

not even account for certain context and elements recited in the preamble of claim 1 as follows:

“[a] method performed by a Subscriber Profile Repository (SPR) for determining a unique

subscriber record from a set of subscription identifiers.” ’827 patent, 11:51–53 (claim 1). The

preamble makes clear that claim 1 is not fairly characterized as being directed to merely generating

a “matching information in different databases” in the abstract, as Salesforce argues, much less

doing so “without computer assistance.” Mot. 4. Rather, at a minimum, the recited elements

“Subscriber Profile Repositor (SPR),” “unique subscriber record,” and “a set of subscription

identifiers,” coupled with the requirement that the method must be “performed” by the “Subscriber

Profile Repository,” confirm Salesforce’s contrived abstraction is untethered to what claim 1

actually recites. Indeed, it is telling that Salesforce’s untethered abstraction completely ignores the

technical term “Subscriber Profile Repository (SPR)”—i.e., the very element identified as

performing the method of claim 1. Salesforce, instead, attempts to recast claim 1 is being directed

to “matching information in different databases” (in the plural).

       In addition, Salesforce’s untethered abstraction impermissibly ignores requirements of
individual steps recited in the body of claim 1. For example, claim 1 recites the “method performed

by a Subscriber Profile Repository (SPR)” involves (among other recited requirements) “receiving

a message including at least one subscription identifier,” “determining whether the subscription


                                                  6
identifier matches a subscriber record,” and “determining that the subscriber record is the unique

subscriber record” under certain recited conditions. ’827 patent, 11:54–62 (claim 1). These specific

steps of claim 1, performed by a Subscriber Profile Repository (SPR) in “determining a unique

subscriber record from a set of Subscription identifiers,” cannot fairly be reduced to merely

“matching information in different databases” in the abstract, as Salesforce argues.

         Salesforce’s untethered abstraction of claim 1 also overlooks what the ’827 patent asserts

are example improvements to network computing achieved by certain embodiments. The

specification of the ’827 patent contains statements, which must be taken as true at the pleading

stage, and which underscore that the ’827 patent claims patent-eligible improvements that address

technical problems in the art. Among other technical deficiencies of the art, for example, the ’827

patent states certain conventional approaches “do not specify any details associated with the Sp

reference point” and further “do not specify the SPR’s relation to any existing subscriber data

base.” Id. at 1:49–56. The ’827 patent further recognizes that the art failed, for example, to provide

a “method for processing requests to the SPR” and “a system that can quickly resolve” such

requests, where the “system . . . is interoperable with different network devices and messages.” Id.

at 1:57–62; see also id. at 1:66–2:1 (recognizing a “present need for an SPR that is interoperable

with different network devices that can quickly resolve requests”). The ’827 patent, therefore,

characterizes the disclosure contained therein as providing as technical improvements in network

computing capabilities, particularly in the context of an improved Subscriber Profile Repository

(SPR).

         The ’827 patent claims subject matter analogous to what the Federal Circuit has previously

held to be patent eligible. The Federal Circuit has instructed that “[i]n cases involving software

innovations, [the step one inquiry of Alice] often turns on whether the claims focus on the specific

asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract
idea for which computers are invoked merely as a tool.” Ancora Techs., Inc. v. HTC Am., Inc.,

908 F.3d 1343, 1347 (Fed. Cir. 2018), as amended (Nov. 20, 2018) (citations and internal




                                                  7
quotations omitted). Ancora favorably cited Enfish 1 as holding “that the patent claims at issue were

not directed to an abstract idea because the claimed self-referential tables improved the way that

computers operated and handled data.” Id. (citing Enfish, 822 F.3d at 1333, 1336). Ancora

observed the Circuit has frequently cited Enfish and similar cases in finding that claims directed

to an asserted improvement in computer capabilities pass muster under Alice step one. Id. (citing,

inter alia, Finjan, Inc. v. Blue Coat System, Inc., 879 F.3d 1299, 1304–05 (Fed. Cir. 2018), BSG

Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1285–86 (Fed. Cir. 2018), and Visual Memory LLC

v. NVIDIA Corp., 867 F.3d 1253, 1262 (Fed. Cir. 2017)). Ancora also emphasized the holding in

Visual Memory that “a specific improvement in computer memory” is patent eligible. Id. (citing
Visual Memory, 867 F.3d at 1262). The claims at issue in Visual Memory were “limited to certain

types of data to be stored” and thus were not fairly characterized as directed merely to the abstract

concept of categorical data storage. Id.

       The claim language and technical improvements at issue here are analogous to what was

at issue in Ancora and in the opinions discussed therein (e.g., Enfish and Visual Memory). As

discussed above, claim 1 of the ’827 patent expressly limits the method “performed by a Subscriber

Profile Respositroy (SPR)” with steps involving (among other recited requirements) “receiving a

message including at least one subscription identifier,” “determining whether the subscription

identifier matches a subscriber record,” and “determining that the subscriber record is the unique

subscriber record” under certain recited conditions. ’827 patent, 11:54–62 (claim 1). The specific

requirements, recited in claim 1, for how a unique subscriber record is determined from a set of

subscription identifiers cannot fairly be characterized as being directed to merely “matching

information in different databases” abstract. Moreover, as discussed above, the ’827 patent self-

describes the claimed inventions (including claim 1) as providing technical improvements which

enable functionality not achievable by the prior approaches discussed therein. This falls squarely

within what the Federal Circuit has identified as passing muster under step one of Alice.


1
    Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).


                                                 8
       Salesforce fails to establish a different outcome is warranted here under the distinguishable

facts of Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1328 (Fed. Cir. 2017).

There, in analyzing the claims at issue under step one of Alice, the court found “[t]he claims are

not focused on how usage of the XML tags alters the database in a way that leads to an

improvement in the technology of computer databases, as in Enfish.” Id. (emphasis original). Here,

by contrast, the claim 1 recites limitations directed to how the Subscriber Profile Repository (SPR)

“determine[es] a unique subscriber record from a set of subscription identifiers”—e.g., including

by “determining that . . . each subscription identifier that matches the subscriber record matches

an identical subscriber record.” ’827 patent, 11:59–62 (claim 1).

               2. Salesforce fails to prove claim 1 recites nothing more than the alleged
                  abstract idea.
       Because Salesforce failed to meet its burden under the first step of the Alice analysis, there

is no need to consider the merits of the eligibility challenge under step two of the analysis. Versata

Software, Inc. v. Zoho Corp., No. A-13-CA-00371-SS, 2015 WL 6506368, at *3 (W.D. Tex. Oct.

26, 2015) (finding that because the claim language at issue “does not embody an impermissibly

abstract idea, . . . the Court need not determine whether the claims at issue contained an inventive

concept sufficient to transform the allegedly abstract idea into patent-eligible subject matter.”).

Scrutiny of the motion under step two of Alice, however, only further underscores additional

deficiencies. Salesforce failed to meet its burden to prove that claim 1 lacks an inventive concept.

       Salesforce’s arguments to the contrary, at best, raise disputed issues of material fact, which,

according to Berkheimer 2 and Aatrix, 3 preclude granting a motion on the pleadings. For example,

Salesforce offers the conclusory argument that claim 1 recites nothing more than “generic and

routine” steps. Mot. 7. Salesforce also falsely asserts that the ’827 patent concedes the SPR recited

in claim 1 “was well known in the art.” Id. at 8. These disputed issues of fact independently

warrant denial under controlling authority. See, e.g., Berkheimer, 881 F.3d at 1369 (“Whether


2
    Berkheimer v. HP Inc., 881 F.3d 1360, 1370 (Fed. Cir. 2018).
3
    882 F.3d at 1125.


                                                  9
something is well-understood, routine, and conventional to a skilled artisan at the time of the patent

is a factual determination.”).

       Citing both Berkheimer and Aatrix, this Court explained that even if it were to agree “that

the asserted claims were directed to an abstract idea,” denial would still be warranted where, for

example, the record “establishes problems of the prior art and the . . . claimed invention’s manner

of solving those problems.” eCeipt LLC v. Homegoods, Inc., No. W-19-CV-00032-ADA, 2019

WL 10302271, at *6–7 (W.D. Tex. May 20, 2019). Thus, it is also independently fatal to

Salesforce’s motion that the ’827 patent self-asserts its disclosure teaches example technical

solutions to previously unresolved problems in the art, including in the context of SPR

applications. ’827 patent, 1:49–62. For example, as explained above, the ’827 patent identified

certain deficiencies in the art as including the failure to (1) “specify any details associated with the

Sp reference point,” (2) “specify the SPR’s relation to any existing subscriber data base,” and

(3) provide a “method for processing requests to the SPR” and “a system that can quickly resolve”

such requests, where the “system . . . is interoperable with different network devices and

messages.” Id. at 1:49–62; see also id. at 1:66–2:1 (recognizing a “present need for an SPR that is

interoperable with different network devices that can quickly resolve requests”). The ’827 patent

describes embodiments disclosed therein as addressing these and other technical deficiencies in

the art. See, e.g., id. at 1:66–2:54. Salesforce’s unsupported factual assertion that claim 1 of the

’827 patent recites nothing more than what was “generic and routine” at the time flies in the face

of both what the patent expressly asserts and the factual allegations of the pleadings.

       Salesforce also fails to prove, by clear and convincing evidence, that claim 1 lacks any

inventive concept and, rather, requires nothing more than merely “matching information in

different databases” in the abstract. The preamble of claim 1 recites that the method is “performed

by a Subscriber Profile Repository (SPR) for determining a unique subscriber record from a set of

subscription identifiers.” After reciting “receiving” and “determining” steps, the body of claim 1

refers back to the preamble by further reciting an additional “determining” step as follows:

“determining that the subscriber record is the unique subscriber record when each subscription


                                                  10
identifier that matches the subscriber record matches an identical subscriber record.” Thus, the

body of claim 1 recites inventive concepts which, when viewed as an ordered combination,

meaningfully limit how the “Subscriber Profile Repository (SPR)” must determine “a unique

subscriber record from a set of subscription identifiers.” These specific requirements of claim 1

cannot be fairly reduced to requiring nothing more than “matching information in different

databases” in the abstract, as Salesforce argues. Because Salesforce has filed to establish that claim

1 lacks any inventive concept, the presumption of eligibility stands unrebutted.

                3. Salesforce has not overcome the presumption of eligibility for the
                   remainder of the claims.
        For the remainder of the claims 2−21 of the ’827 patent, Salesforce alleges that their

respective and distinct limitations “do not alter the eligibility analysis and are thus similarly

ineligible.” Mot. 10. Taking Salesforce at its word, its cursory attempt to invalidate distinct claim

language recited in twenty different claims fails for at least the reasons set forth above (in

addressing Salesforce’s woefully deficient challenge of claim 1). Specifically, for analogous

reasons, the challenge of the remainder of the claims should be denied as (1) premature, or

otherwise (2) failing to address each claim individually to establish it is directed to an abstract idea

and (3) failing to address each claim individually as lacking a sufficiently inventive concept.

        Under step one of Alice, Salesforce argues that “[Independent claims 9 and 14 are directed
to the same subscriber matching techniques as claim 1 and recite substantially the same claim

elements.” Mot. 10. It is curious that Salesforce states the analysis for the remainder of the claims

does not change, yet Salesforce recognizes that claim 9 recites distinct elements not recited in

claim 1, such as “an interface,” “a subscriber record database,” “a subscriber record cache,” and

“a search manager.” Mot. 10. Salesforce then injects issues of fact, which are independently fatal

to its motion, in asserting these elements are merely “generic hardware elements.” Id. at 11.

Salesforce’s motion offers no analysis unique to the limitations of claim 14 and thus Salesforce’s

eligibility challenge of claim 14 (and its dependent claims) should be denied at least for those

reasons set forth above concerning claim 1.


                                                  11
       Because Salesforce failed to meet its burden under the first step of the Alice analysis for

independent claims 9 and 15, there is no need to consider the merits of the eligibility challenge

under step two of the analysis. Versata Software, 2015 WL 6506368, at *3. Nevertheless,

Salesforce’s analysis of those claims is tainted by deficiencies analogous to those explained above

concerning claim 1. For example, at a minimum, Salesforce again overlooks that the record

“establishes problems of the prior art and the . . . claimed invention’s manner of solving those

problems.” eCeipt LLC, 2019 WL 10302271, at *6–7.

       Salesforce’s failure to overcome the presumption of eligibility for any independent claim
is itself fatal to Salesforce’s eligibility challenge of each dependent claim. As an additional basis

for denial, this Court has recognized “in the context of a § 101 analysis, the additional limitation”

of a dependent claim may individually, or in conjunction with other claim limitations, recite a

sufficiently transformative inventive concept. VideoShare, 2020 WL 6365543, at *7. Thus, each

dependent claim requires individual scrutiny of each limitation individually, and as an ordered

combination with each other limitation, to satisfy a movant’s burden to overcome the presumption

of eligibility by clear and convincing evidence. This Salesforce failed to do.

       At most, Salesforce merely offers conclusory assertions that its own paraphrasing of

cherry-picked claim language recited in certain dependent claims lacks a sufficiently inventive

concept. Salesforce also defeats its own motion by injecting additional factual disputes concerning

the dependent claims. For example, Salesforce asserts the additional limitations recited in the

dependent claims require nothing more than “generic off-the-shelf components.” Mot. at 12.
II.    Salesforce’s motion to dismiss WSOU’s indirect infringement claims should be
       denied.
       A.      WSOU need not allege “pre-suit knowledge” to support an indirect
               infringement claim that (a) accrued during litigation and (b) seeks only post-
               suit damages.
       WSOU need not allege “pre-suit knowledge” to support an indirect infringement claim that

accrued during litigation and seeks only post-suit damages. The Federal Circuit has never held that

a cause of action for indirect infringement must be based on “pre-suit” knowledge or that a party



                                                 12
is barred from asserting an indirect infringement claim seeking only post-suit damages. To the

contrary, the Federal Circuit has repeatedly recognized that a party “may seek to pursue claims

that accrue during the pendency of a lawsuit[.]” See e.g., Aspex Eyewear, Inc. v. Marchon

Eyewear, Inc., 672 F.3d 1335, 1345 (Fed.Cir.2012) (emphasis added). Indirect infringement is a

cause of action. As a cause of action, it may accrue during the pendency of a lawsuit, and if it does,

a plaintiff should be allowed to pursue it. Id. To hold otherwise is to ignore clear Federal Circuit

precedent. See id.

       While some district court opinions have erroneously embraced the “pre-suit knowledge

rule,” there are compelling reasons to reject it. To the extent this Court considers its decisions in

Castlemorton Wireless, LLC v. Bose Corp., No. 6:20-CV-00029-ADA, 2020 WL 6578418 (W.D.

Tex. July 22, 2020) or Parus Holdings Inc. v. Apple Inc., No. 6:19-cv-432, D.I. 54 (W.D. Tex.

Feb. 20, 2020) to embrace the “pre-suit knowledge rule,” WSOU respectfully urges this Court to

reconsider.

       The most compelling and basic reason to reject the “pre-suit knowledge rule” is the

well-established rule, stated above, that a party “may seek to pursue claims that accrue during the

pendency of a lawsuit[.]” Id. The “pre-suit knowledge rule” (erroneously accepted only by some

district courts) violates this well-established rule (repeatedly recognized by higher courts).

       Salesforce relies, in part, on Aguirre v. Powerchute Sports, LLC, No. SA-10-CV-0702 XR,

2011 WL 2471299, at *3 (W.D. Tex. June 17, 2011), but Aguirre relies on a Delaware case
                                                                   4
(Xpoint) that has since been rejected by several Delaware courts. In Walker Digital, for example,

the Court stated:
       The court acknowledges that this result is inconsistent with its prior decisions in
       Xpoint Techs. v. Microsoft Corp., 730 F.Supp.2d 349 (D.Del.2010), and EON Corp.
       IP Holdings LLC v. FLO TV Inc., 802 F.Supp.2d 527 (D. Del. 2011). Given the
       ease of amendment, the limitation of damages to post knowledge conduct, and in

4
    Delaware courts are split on whether a defendant’s knowledge of infringement must come from
    some source other than the original complaint to support a claim for indirect infringement.
    WSOU’s amended complaint correctly states that “[s]everal Delaware courts have since
    rejected” the rule in Aguirre and quotes Delaware authority directly rejecting Aguirre.


                                                 13
       the interests of judicial economy, the court finds that the better reasoning is to allow
       a complaint that satisfies Rule 8 to proceed to discovery rather than dismissing it
       for lack of pre-filing knowledge when, by the time the motion to dismiss has been
       filed, defendant in fact has the requisite knowledge as pled by plaintiff.
Walker Digital, LLC v. Facebook, Inc., 852 F. Supp. 2d at 566. Delaware reached the same

conclusion in IOENGINE, LLC v. PayPal Holdings, Inc., CV 18-452-WCB, 2019 WL 330515, at

*4 (D. Del. Jan. 25, 2019), finding “no purpose that would be served by the formality of requiring

IOENGINE to file an amended complaint in order to be allowed to assert knowledge of the patents

during the period following the filing of the original complaint.” Other courts, including courts in
                                                                                   5
Delaware and the Eastern District of Texas, have reached the same conclusion.
       B.      WSOU adequately alleges intent for induced infringement.
       Salesforce incorrectly characterizes WSOU’s Complaint as offering nothing more than

citations to Salesforce’s promotional materials and a conclusory allegation of inducement. WSOU

alleges significantly more. The Complaint sets out detailed allegations of direct infringement,

identifying the accused products and functionalities. See Complaint, Count One ¶¶ 4-20. The

Complaint further includes screenshots and citations to Salesforce’s online user manuals, which

contain instructions and demonstrations for how to use the accused functionalities in an infringing

manner. Id.

       The Complaint further alleges that Salesforce’s customers directly infringe the patent by
using the Accused Product in accordance with Salesforce’s instructions and that Salesforce

provides customers instructions on how to infringe the patent with its user manuals and advertising.

Id. ¶¶ 21-22. This allegation, coupled with WSOU’s detailed discussion identifying the accused

functionalities in preceding paragraphs of the Complaint and the screenshots of advertisements

and instructions on Salesforce’s website, is more than enough to give rise to a reasonable inference


5
    See also Firstface Co., Ltd. v. Apple, Inc., 2019 WL 1102374, *1-2 (N.D. Cal. 2019); Nalco
    Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355–57 (Fed. Cir. 2018); Tierra Intelectual
    Borinquen, Inc. v. ASUS Computer International, Inc., 2014 WL 1233040, *2 (E.D. Tex.
    2014); Telecomm Innovations, LLC v. Ricoh Co., 966 F.Supp.2d 390, 393 (D. Del. 2013); E.I
    Du Pont de Nemours & Co. v. Heraeus Holding GmbH, No. 11-773, 2012 WL 4511258, at *6
    (D. Del. Sept. 28, 2012).


                                                 14
that Salesforce intended to induce. See Maxell Ltd. v. Apple Inc., 5:19-CV-00036-RWS, 2019 WL

7905455, at *4 (E.D. Tex. Oct. 23, 2019) (“The preceding discussion identifying the accused

functionalities and the screenshots of advertisements and instructions on Apple's website, coupled

with this allegation, are more than enough to give rise to a reasonable inference that Apple intended

to induce infringement.”).

       WSOU’s pleadings are at least as detailed as those the Federal Circuit deemed sufficient

to defeat a motion to dismiss. Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1355 (Fed. Cir. 2018)

(denying motion to dismiss where pleadings alleged defendants inducing actions included

“providing instructions, support, and technical assistance for the use of the [accused

instrumentality].”); see also Script Security Solutions L.L.C. v. Amazon.com, Inc., 170 F. Supp. 3d

928, 936 (E.D. Tex. 2016) (denying a 12(b)(6) motion to dismiss allegations of induced

infringement where “the defendants induced customers to infringe the patents by instructing them

in advertising and promotion to use the accused products in an infringing way”); Canon, Inc. v.

TCL Electronics Holdings Ltd., No. 2:18-CV-00546-JRG, 2020 WL 1478356, *5-*6 (E.D. Tex.

Mar. 25, 2020) (denying motion to dismiss inducing and contributory infringement claims despite

the lack of specifics in how the material the accused infringers disseminated in connection with

the accused product encouraged infringement); Motiva Patents, LLC v. Sony Corp., 408 F. Supp.

3d 819 (E.D. Tex. Sept. 27, 2019) (denying motion to dismiss because complaint contained general

allegations that the end-user’s of the accused software product were the direct infringers and that

the accused infringer through its advertising and instruction manuals encouraged the end user to

use the product in an infringing manner).

       Salesforce’s reliance on Core Wireless Licensing S.A.R.L. v. Apple Inc., No. 6:14-cv-752-

JRG-JDL, 2015 WL 12850550 (E.D. Tex. Jul. 15, 2015) is misplaced. There, the complaint failed

to allege “any facts identifying, even at a basic level, which functionalities of the accused products
are at issue, or how the instructions direct customers to use those products in an infringing

manner[.]” Id. at 4. The Eastern District of Texas refused to apply Core Wireless in Maxell because

the complaint in Maxell – like WSOU’s complaint – “set[] out in detail allegations of direct


                                                 15
infringement, identifying the accused functionalities and accused devices,” included “screen-shots

and descriptions of Apple’s online user manuals and advertisements,” and coupled these

allegations with an allegation that Apple induced its customers to infringe. Maxell, 2019 WL

7905455 at *4. In doing so, Maxell reemphasized the recognition in Core Wireless “that ‘the

provision of instructions by an accused infringer may indicate specific intent to induce

infringement.’” Id. (quoting Core Wireless, 2015 WL 12850550, Slip Op. at *4). Other courts

have adopted similar reasoning to Maxell. 6

        Salesforce’s reliance on Affinity Labs of Texas, LLC v. Blackberry Ltd., No. 13-cv-362,

2014 WL 12551207 (W.D. Tex. Apr. 30, 2014) is likewise misplaced. The complaint at issue in

Affinity did not set out in detail the accused functionality of an accused product, it did not include

screenshots and descriptions of Blackberry’s user manuals and advertisements, and it did not

incorporate by reference detailed infringement contentions containing detailed references to

Blackberry’s user manuals and advertisement. Unlike here, the complaint there contained only a

bald assertion of induced infringement.

        Salesforce cannot reasonably argue that the extraordinary level of detail provided by

WSOU fails to provide sufficient notice as to which functionalities stand accused of infringement

or how Salesforce’s manuals and advertisements—which include detailed instructions for

configuring the accused functionalities to perform in an infringing manner—induce its users to

directly infringe.

6
    See, e.g., Nomadix, Inc. v. Hospitality Core Services LLC, 2015 WL 1525537, *3 (C.D. Cal.
    April 3, 2015) (denying motion to dismiss inducing infringement for allegedly not sufficiently
    pleading intent since the patentee’s allegations that the accused infringer provided instructions
    to use its product in an infringing manner was sufficient); U.S. Water Services, Inc. v.
    Novozymes A/S, 2014 WL 2604997, *4–*6 (W.D. Wis. June 11, 2014) (denying motion to
    dismiss indirect infringement claims in view of allegations that the accused infringers
    “instructed potential customers to buy their product and use it in the same way as plaintiffs’
    patented methods”); Telecomm Innovations, LLC v. Ricoh Co., Ltd., 966 F. Supp. 2d 390, 393–
    94 (D. Del. Aug. 6, 2013) (finding it sufficient that “plaintiff at bar alleges that defendants
    provided technical support and instructions to their customers on how to use products in such
    a way as to infringe the patented invention”).




                                                 16
        C.      WSOU adequately alleges contributory infringement.
        Salesforce’s argument concerning contributory infringement is similarly defective.

Salesforce relies on Inhale, Inc v. Gravitron, LLC, No. 1-18-CV-762-LY, 2018 WL 7324886

(W.D. Tex. Dec. 10, 2018), a case involving a complaint with barebones allegations of

infringement 7 that bear no resemblance to WSOU’s complaint.

        A well-pled allegation addressed to the lack of substantial non-infringing uses is sufficient

to satisfy the knowledge element of contributory infringement.” Motiva, 408 F. Supp. 3d at 834.

“Requiring [a patentee] to prove that [the accused infringer]’s software component only has a

single use—instead of simply alleging as much—would ‘effectively require[ ] [the patentee to

prove, pre-discovery, the facts necessary to win at trial,’” and the law does not require this. Id. at

836 n.6 (citation omitted). Here, WSOU’s detailed allegations outlining Salesforce’s direct

infringement and identifying examples of infringing features and components of the accused

products, coupled with WSOU’s well-pled allegation addressed to the lack of a substantial non-

infringing use, is more than enough to plausibly claim contributory infringement.

                                          CONCLUSION

        For the foregoing reasons, Salesforce’s motion should be denied in its entirety and with

prejudice. Although Salesforce's motion should be denied outright, if the Court is inclined to grant

any part of the motion, WSOU respectfully requests that the Court allow WSOU to amend its

Complaint. Fed. R. Civ. P. 15(a)(2) (providing that leave to amend should be freely given when

justice so requires.).



7
    Inhale’s claim for infringement, stated in its entirety: “Upon information and belief, Defendant
    has infringed and continues to infringe ... indirectly through contributory ... infringement, claim
    1 or 2 of the [‘563] Patent by manufacturing, importing, offering for sale, and selling in the
    United States the GRAV Grinder.” Inhale, Inc v. Gravitron, LLC, 1-18-CV-762-LY, 2018 WL
    7324886, at *3 (W.D. Tex. Dec. 10, 2018) (“Beyond this conclusion, Inhale’s complaint lacks
    any factual allegations permitting the court to reasonably infer the GRAV Grinder is a
    component of a patented invention, is especially made for use in infringing the ‘563 Patent,
    and has no substantial non-infringing use.”).



                                                  17
Dated: June 21, 2021   Respectfully submitted,

                       /s/ Ryan S. Loveless
                       James L. Etheridge
                       Texas State Bar No. 24059147
                       Ryan S. Loveless
                       Texas State Bar No. 24036997
                       Travis L. Richins
                       Texas State Bar No. 24061296
                       Brett A. Mangrum
                       Texas State Bar No. 24065671
                       Jeffrey Huang
                       ETHERIDGE LAW GROUP, PLLC
                       2600 E. Southlake Blvd., Suite 120 / 324
                       Southlake, Texas 76092
                       Telephone: (817) 470-7249
                       Facsimile: (817) 887-5950
                       Jim@EtheridgeLaw.com
                       Ryan@EtheridgeLaw.com
                       Travis@EtheridgeLaw.com
                       Brett@EtheridgeLaw.com
                       Jhuang@EtheridgeLaw.com

                       Mark D. Siegmund
                       State Bar No. 24117055
                       mark@waltfairpllc.com
                       Law Firm of Walt, Fair PLLC.
                       1508 North Valley Mills Drive
                       Waco, Texas 76710
                       Telephone: (254) 772-6400
                       Facsimile: (254) 772-6432

                       ATTORNEYS FOR PLAINTIFF




                         18
                                CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via electronic

case filing in accordance with the Federal Rules of Civil Procedure on June 21, 2021.

                                            /s/ Ryan S. Loveless
                                            Ryan S. Loveless




                                               19
